     Case 2:19-cv-10014-DMG-E Document 17 Filed 08/03/20 Page 1 of 1 Page ID #:552



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   DONALD RAY McCARDELL,         )        NO. CV 19-10014-DMG(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       )        JUDGMENT
                                   )
14   RAYMOND MADDEN,               )
                                   )
15             Respondent.         )
     ______________________________)
16

17

18         Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21         IT IS ADJUDGED that the Petition is denied and dismissed without

22   prejudice with respect to any state law claims and with prejudice with

23   respect to any federal law claims.

24

25   DATED: August 3, 2020

26

27
                                      _________________________________
28                                               DOLLY M. GEE
                                         UNITED STATES DISTRICT JUDGE
